Jenkins, Justice,
concurring specially. While I have concurred in the majority opinion, and regard it as a very able presentation of the legal question involved, it has seemed to me that the approach to the solution of the question might be somewhat simplified. The one controlling question seems to be: what sort of estate, if any, did the will confer on the plaintiff, William Grant III? Was he given a vested remainder, subject to be divested in favor of another William Grant III, upon the happening of subsequent specified events? Or was he given a conditional estate subject to the happening of subsequent events which never occurred, with the result that it never at any time vested in plaintiff’s favor ? If, upon the birth and naming of the testator’s great-grandson, William Grant III, he took a vested remainder in fee, subject to be divested in favor of another William Grant III, then, and under such a construction, the fact that a divesting event occurred such as would have operated in favor of such a second William Grant III, had he been born and met the conditions under which he was to take, would not cause such vested remainder of the first-named William Grant III to become divested in favor of other alternative beneficiaries, in whose favor such divesting contingencies were not made to operate, and who were to take only under other and different contingencies, which did not in fact occur. • Conditional estates are not favored, and under the will it appears that plaintiff, William Grant III, was not given a conditional estate, but took a vested remainder upon being born and assuming his name, subject, however, to be divested in favor of another William Grant III by reason of the happening of a subsequent event, to wit, plaintiff’s father predeceasing John W. Grant. This condition remained until the death of Hugh Inman Grant at the age of eleven years rendered plaintiff’s estate absolute. Upon this point the testamentary scheme, which has been so forcibly presented in the opinion prepared by Judge Pratt, seems to throw abundant light. While it appears that in point of fact plaintiff’s father, William Grant II, took a vested life-estate in remainder subject to be divested, it does not seem, under the scheme of the will and under the facts as they developed, that it really matters whether this be true; nor does it matter whether the antecedent life-estate in plaintiff’s father ever *820was enjoyed. Code § 85-702 provides as follows: “No particular estate being necessary to sustain a remainder under this Code, the defeat of the particular estate for any cause does not destroy the remainder.”
Whether William Grant II ever obtained or enjoyed his life-estate would indeed be important in a contest between the two William Grant Ill’s; but since the contingencies which might have operated in favor of the other William Grant III became inoperative by reason of there being no such person to take, the vested remainder became absolute upon the death of Hugh Inman Grant. In order for plaintiff’s vested remainder to be divested in favor of the other William Grant III, not only must plaintiff’s father have failed to outlive John W. Grant, but it must appear that such other William Grant III (son of Hugh Inman Grant) was in being to take advantage of the divesting contingencies created solely in his favor. It appears, therefore, that the estate remains where it vested, in plaintiff, the defendant in error, since it was never divested in favor of another William Grant III, who did not come into being, or in favor of the heirs of John W. Grant, who were to take only under other and different contingencies which-did not occur.
But it is contended in the motion for rehearing that any such position as this is but begging the question; that the real question is not whether the plaintiff’s estate was ever divested, but whether it was ever acquired. As I understand the argument, it is urged that an integral and necessary part of the description of plaintiff as a legatee is that he be the son of the particular grandson who obtained and enjoyed the property. This, after all, as I see it, amounts to nothing more than one way of stating that the devise to plaintiff, tire favored great-grandson, was a conditional one, and that what was given him had to await the happening of subsequent events in order to determine whether or not it would constitute an estate at all. I do not construe the language of divestiture either as essential to the identifying of plaintiff, or as setting up a condition to the estate devised to him.
Does it not seem manifest, without leaving the four corners of the will, that the testator gave the fee first to plaintiff, the favored great-grandson bearing his name, identifying him with all possible plainness and with absolute certainty as the expectant son of the favored grandson then bearing his name; that the defeasance pro*821vision, which might take away that which had been given him, was intended to operate solely in favor of another great-grandson bearing his name; and that all this was plainly expressed ? If the defeasance provision attached to plaintiffs bequest could not, under the facts as they transpired, be made to operate in favor of Hugh Inman Grant and afterwards in favor of his son, the other William Grant III, in whose favor the clause was written, can it be stretched to bridge the gap so as to operate in favor of those for whose benefit it was not expressed, but in favor of those who might have claimed under another and different defeasance clause, attached not to the estate of the plaintiff, but to the contingent estate of Hugh Inman Grant and his son?
Harper, Judge, dissenting. May I pause and digress? Since this case was heard and so soon thereafter, the late and lamented, and, may I add, beloved Chief Justice who presided in this case, Hon. Bichard Brevard Bussell, has passed to the land beyond the river which is called the sweet forever. On Saturday night, December 3, 1938, in the quiet and peace of his home, God’s angels hovered over his care-worn body, lifted his soul and wafted it into God’s resting place prepared for it. His long, faithful, and skillful service as Chief Justice is a monument to his useful life and an inspiration to those who must strive on. ’ '
The court will not construe the will to meet varying conditions of the testator’s family occasioned by births or deaths, or failures of contingent life-estates, beyond the expressed or reasonably implied intention of the testator. To determine in whom the rightful fee-simple title to the property involved is vested requires only the ascertainment of the intention of the testator with reference thereto. When that intention is ascertained, which shorrld be sought from a study of the will as a whole, the question is solved, and, unerringfy, the rightful owner is discovered; and, as was well said in Cook v. Weaver, 12 Ga. 47: “Every court must determine for itself what the intention of the testator is in the particular case before.it, and that intention should be carried into effect, provided it be not unlawful. . . Precedents, or adjudged cases, are of but little authority, and of dangerous application, in passing upon the intention of a testator; the construction depends so much on each case.”
In my opinion, item two of the will, as amended by the codicil, *822under consideration, contemplates and provides for a complete and final disposal in fee-simple of the property dealt with therein. In many instances, principles of law enunciated on kindred questions are directly or by analogy either controlling or helpful, in so far only, however, as they may assist in arriving at the intention of the testator, the intention being the cardinal rule binding upon the court in interpreting the will, or any provision thereof. If that intention be clear and free from ambiguity, it is the duty of the court to give it effect without more. The language employed is to be given its ordinary and generally-understood meaning. It seems to me that to submit some hypothetical questions will assist in reaching a correct conclusion upon the controlling question. It appears that one of the grandsons, Hugh Inman Grant, named as a contingent life-tenant, died June 6, 1906, at the age of eleven years, and that the other grandson, William Daniel Grant, died September 9, 1931, having married in the meanwhile, and leaving surviving him William Daniel Grant III, who was the plaintiff in the trial court and is the defendant in error here. The second life-tenant named in the will, John W. Grant, the son of testator, went into possession upon the death of his mother, the first life-tenant, and remained in possession until his death in March, 1938. Therefore neither of the grandsons named as contingent life-tenants ever went into possession of the property. Now, bearing in mind that the grandson, William Daniel Grant, had a son bearing the full name of the testator, let it be supposed that Hugh Inman Grant survived the second life-tenant and his brother, William Daniel Grant, and went into possession of the property as the third life-tenant of the property, but that he had no son bearing the name of the testator; or suppose he too had a son bearing the name of the testator, or suppose that both grandsons had sons respectively bearing the full name of testator, and that neither of such grandsons went into possession of the life-estate; these are possibilities and indeed probabilities which confronted the testator when the will was drafted and executed. Pertinent to these questions, the language of the will is “upon the death of the particular grandson who may obtain this property under this will, the same shall go in remainder to such son of his as may bear my full name, William Daniel Grant,” and then provides if he has no such son, then to the children or descendants of the son, John W. Grant (who was *823the second life tenant), per stirpes and not per capita. It seems, therefore, that there is no escape from the conclusion that it was the express intention of the testator that, in order for a great-grandson bearing his name to take in remainder, his father, as contingent life-tenant, must have in fact obtained and entered into the enjoyment of the life-estate; and that the words “the particular grandson” are confined to one so entering upon such life-estate. If the intention of the testator was as contended for by defendant in error, then, although William Daniel Grant died before coming into the life-estate devised to him, and although Hugh Inman Grant might have been in life at the death of his father, the second life-tenant, the son of William Daniel Grant, bearing the full name of, and the great-grandson of, testator, would immediately take the remainder interest, thus defeating the contingent life-estate of his uncle, Hugh Inman Grant, as under the second item of the will the great-grandson of the testator bearing his full name becomes invested with the remainder interest, and let into the enjoyment thereof, immediately upon the death of his father who obtained the property, the language of the will pertinent to this point being, “upon the death of the particular grandson who may obtain this property under this will, the same shall go in remainder to such son of his as may bear my full name, William Daniel Grant, and if he has no such son, then to the children or descendants of my son, John W. Grant.”
The testator does not say, in providing that if his grandson, William, does not survive testator’s wife and son or does not reach the age of twenty-five, that it shall pass to Hugh Inman Grant, provided William Daniel Grant should not leave a son surviving him bearing the full name of testator, which he no doubt would have said if such had been his intention. Therefore such interpretation is repugnant clearly to the obvious intention of the testator, the unambiguous language of the will being that if the grandson, William Daniel Grant, should die before events should occur entitling him to enter into the enjoyment of the life-estate, then the other grandson, Hugh Inman Grant, should become the life-tenant, irrespective of whether or not his brother, William, died leaving a son bearing the full name of the testator. On casual consideration, .in view of events occurring after the death of the testator, resulting in leaving only one great-grandson bearing his full name, the *824language of the will, “upon the death of the particular grandson who may obtain this property under this will, the same shall go in remainder to such son of his as may bear my full name,” etc., would seem more or less unimportant, but it may well be surmised that the testator realized that in view of the fact that he was offering a valuable legacy to each of the grandsons to perpetuate the testator’s name through children that might be born unto, them, and therefore that each might provide a namesake, and, to relieve against this difficulty or uncertainty under such circumstances, provided the legacy would go to the namesake great-grandson whose father went into the enjoyment of the life-estate.
The situation must be viewed as it existed when the will was drafted, and not as it happened after testator’s death. If the testator had made no further provision for the disposition of the property in case neither life-tenant obtained the life-estate, or obtained the life-estate and had no son bearing testator’s full name, then the court might feel justified in holding that defendant in error was entitled to take, but the testator further provided for the remainder to vest in the children or descendants of his son, John W. Grant, and herein is found a distinction between the case at bar and Jossey v. Brown, 119 Ga. 758 (supra), in which the court had under consideration provisions of a will by which testator gave to an unmarried daughter certain property, with remainder to her children, if any, “and if she should die and leave children, and they should not be raised and they should die, then in that case the man that she should marry to have one third, and the other two thirds to be equally divided between all my grandchildren.” The daughter married. Her husband died. She did not remarry, and died without ever having had a child. The husband and wife were survived by children adopted by the husband, entitled to inherit from him, by whom the action was brought for one third interest, as heirs of the husband. The court ruled that the having of children on the part of the daughter and their not being raised and dying was not a condition precedent to the right of the husband to one third of the property, but created a contingent remainder for him, and therefore, the contingency which would defeat his remainder not having arisen, the remainder became vested and he was entitled to take. The court said that it was clear that Brown did not contemplate a partial intestacy but intended to make *825a complete disposition of his property. In that case, if the court had construed the will otherwise, a partial intestacy would have resulted. Besides, it is apparent from the language used in the will in Jossey v. Brown that it was the intention of the testator to give first as a preference to the daughter’s children, if any, and if reared to maturity, the remainder interest, and if none such, or if any and not reared to maturity, then a third to the man she married and the other two thirds to his grandchildren.
Under the provisions of item two of the will now under review there is not the slightest possibility of intestacy, and there was no such possibility at the time of the execution and according to the terms of the will. In the J ossey case, supra, it was ruled: “Where there has been the creation of a line of successive estates, the elimination of any intermediate interest accelerates the time for the passing in possession of those subsequent thereto.” Applying this principle to the instant case, while it is true William Daniel Grant II reached the age of 25, and thereafter was qualified to enjoy the third life-estate, yet, having predeceased the second life-tenant, he never obtained the life-estate as contemplated by the will, and his elimination as a life-tenant accelerated the remainder interest devised to John W. Grant’s children and descendants.
Construing the language of item two of the will as a whole, it is a reasonable conclusion that the words “deliver” and “obtain” are used synonymously, and, hence, the language “upon the death of the particular grandson who may obtain this property under this will” means the same as if it had read, “upon the death of the particular grandson to whom this property is delivered under this will the same shall go in remainder to such son of his as may bear my full name, William Daniel Grant.”
The testator could not anticipate the time of the death of either of the grandsons who were named as contingent life-tenants, but certainly anticipated that one or the other would live to come into possession of the property as a life-tenant; otherwise, he would not have made provision for such life-estate; and, therefore, to provide against the contingency that each grandson might have a son bearing his full name, he designated the great-grandson entitled to take in remainder as being the son of the particular grandson who went into possession of the life-estate. If the intention of the testator was as contended for by defendant in error, it might well be *826assumed that he would have provided in effect that upon the termination of the life-estates provided for, then, if there was any great-grandson surviving bearing his full name, he should take in remainder, or if no such, then the remainder to the children and descendants of the testator’s son, John W. Grant.
It is not deemed necessary or profitable to further elaborate upon the question. From the viewpoint here taken, the intention of the testator was unquestionably as has been stated herein. The trial court did not err in overruling the demurrers, because it clearly appears from the record that the complainant in the trial court has an interest in the property as a descendant or a child of one of the sons of John W. Grant, but, under the view here taken, I think the court erred in entering a decree adjudging the full fee-simple title of the property to be vested in the complainant, and I think the decree should be vacated and set aside, and in lieu thereof a decree entered adjudging the fee-simple title to be in the children and descendants of children of John W. Grant, per stirpes, as of the date March 8, 1938.